BROWN (Gerald), P. J.
A judgment convicting defendant of grand theft was affirmed by this court July 2, 1965 (People v. Daugherty, 235 Cal.App.2d 564 [45 Cal.Rptr. 528]); the California Supreme Court denied a hearing August 25, 1965; the United States Supreme Court vacated the judg*83ment and remanded the case for further consideration in light of Chapman v. California, 386 U.S. 18 [7 L.Ed.2d 705, 87 S. Ct. 824].
AAre adopt by reference the statement of the case and facts recited in 235 Cal.App.2d 564, 564-565 [45 Cal.Rptr. 528, 529],
The defendant contends the court committed prejudicial error in permitting the prosecutor to comment on his failure to take the stand and in instructing the jury on this point. Though error (Griffin v. California, 380 U.S. 609 [14 L.Ed.2d 106, 85 S.Ct. 1229]), we declare a belief it was harmless beyond a reasonable doubt. People v. Ross, 67 Cal.2d 64, 73 [60 Cal.Rptr. 254, 429 P.2d 606]; Chapman v. California, supra, 386 U.S. 18 [7 L.Ed.2d 705, 87 S.Ct. 824].
Judgment affirmed.
Coughlin, J., and AVhelan, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied January 11,1968.